Order and judgment (one paper) of the Supreme Court, Nassau County, entered November 1, 1967, reversed, on the law and the facts, with $10 costs and disbursements, and motion remitted to the Special Term for a hearing or for affidavits to be obtained or disclosure to be had as to what the records of the State Comp*833troller’s office disclose with respect to the service of the summons and complaint herein, and' the office record thereof, and/or the filing in that office of a notice of pendency pursuant to' section 18 of the Lien Law. In our opinion the interests of justice require such further proceedings for the proper determination of the motions for summary judgment (CPLR 3212, subd. [f]). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.